         Case 3:12-cv-02265-SI       Document 242        Filed 08/17/21    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                       Case No. 3:12-cv-2265-SI

               Plaintiff,
                                                ORDER REGARDING COVID-19
       v.                                       SAFETY PROTOCOLS AND
                                                SETTING AGENDA FOR INTERIM
                                                STATUS CONFERENCE
CITY OF PORTLAND,

               Defendant.



Michael H. Simon, District Judge.

       As previously scheduled, the Court will hold an interim status conference on

Tuesday, August 24, 2021, at 9:00 a.m. in Courtroom 15B, with an overflow courtroom

available in Courtroom 12A if needed, at the Mark O. Hatfield U. S. Courthouse, 1000

S.W. Third Avenue, Portland, Oregon. Only fully vaccinated persons will be allowed

in these courtrooms; in addition, all persons (regardless of vaccination status) must

wear face shields or masks covering nose and mouth at all times while in the

Courthouse, including the two courtrooms. These requirements apply to attorneys,

party and amici representatives, anyone seeking to provide public comment, and all other

persons physically present in either courtroom. People also may participate or attend by

telephone or, if available, video. Please contact the Courtroom Deputy, Mary Austad, by

email at mary_austad@ord.uscourts.gov for further information on how to attend the

status conference remotely.


Page 1 – ORDER
         Case 3:12-cv-02265-SI       Document 242        Filed 08/17/21   Page 2 of 2




       Court staff will have a sign-up sheet outside Courtroom 15B for those who wish

to provide public comment. If a person who is not fully vaccinated wishes to provide

public comment, please state your intention to participate when emailing the Courtroom

Deputy to request remote call-in or login information.

       The agenda for this status conference is as follows:

    9:00 a.m.     Court’s Introductory Remarks (15 minutes)

    9:15 a.m.     Plaintiff United States of America Presentation (30 minutes)

    9:45 a.m.     Compliance Officer Presentation (20 minutes)

    10:05 a.m.    Defendant City of Portland Presentation (30 minutes)

    10:35 a.m.    Intervenor Portland Police Association Presentation (25 minutes)

    11:00 a.m.    Break (15 minutes)

    11:15 a.m.    Enhanced Amicus Albina Ministerial Alliance Coalition for Justice
                  and Police Reform Presentation (25 minutes)

    11:40 a.m.    Amicus Mental Health Alliance Presentation (25 minutes)

    12:05 p.m.    Portland Committee on Community Engaged Policing Members’
                  Presentation (25 minutes)

    12:30 p.m.    Lunch Break (60 minutes)

    1:30 p.m.     Public Comment (120 minutes; may be extended, if necessary)

    TBD           Mid-afternoon break (15 minutes)

    3:30 p.m.     Court’s Closing Remarks (15 minutes)

       IT IS SO ORDERED.

       DATED this 17th day of August, 2021.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




Page 2 – ORDER
